Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-8 are objected to because of the following informalities:  Claim 7 recites “of of” and therefore merits a claim objection.  Claim 8 depends on Claim 7 and is objected to for failing to cure this informality.  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
Claims 1, 10, and 16 substantially recite:  ranking a plurality of tasks based at least in part on respective priorities of the plurality of tasks, wherein each task of the plurality of tasks comprises a respective priority of the respective priorities and is associated with a dynamic workflow; generating a timesheet that indicates respective dates to perform each task of the plurality of tasks based at least in part on the respective priority of each task of the plurality of tasks; generating in the timesheet a total amount of time for each respective date of the respective dates to perform the plurality of tasks; and updating the total amount of time for a respective date of the respective dates based at least in part on one or more changes to the respective priorities of the plurality of tasks.  
subject matter that may be performed in the mind, but for the recitation of generic computer components.  That is, other than reciting computer/processor/non-transitory computer readable medium/memory, nothing in the claim precludes the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update).  For example, but for the recited elements, the limitations in the context of the claims cover determining and generating task and timesheet data.  Accordingly, the claims recite an abstract idea.
The abstract idea is not integrated into a practical application.  As stated above, the claims implement additional elements of computer/processor/non-transitory computer readable medium/memory” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of generating time data), add insignificant extra-solution activity to the abstract idea (i.e. sending and receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to generate task and associated time data.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claim is therefore directed to an abstract idea.  
               The additional elements identified in Claims 1, 10, and 16 are not sufficient to amount to significantly more than the abstract idea.  Processors, memories, and computing devices with corresponding processing, programming, and storing functions have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59 (2014).  Similarly, receiving and collecting data falls under mere data gathering with an insignificant application.  See MPEP 2106.05 (g) (“Insignificant Extra-Solution Activity).  Further, applying conventional communication features (i.e. sending and receiving) does not overcome the 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claims 1, 10, and 16 are therefore ineligible.  
Dependent Claims 2-4, 6, 8-9, 11-13, 15, and 17-20 do not add “significantly more” to the ineligibility of Claims 1, 10, and 16, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  That is, the additional limitations of Claims 2-4, 6, 8-9, 11-13, 15, and 17-20 cover subject matter that, under the broadest reasonable interpretation, amount to subject matter viewed as mental activities and certain methods of organizing human activity but for the generic components discussed in Claims 1, 10, and 16 above.  The analysis for Claims 1, 10, and 16 therefore applies to Dependent Claims 2-4, 6, 8-9, 11-13, 15, and 17-20.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  
Claims 5, 7, and 14 recite “interface” for displaying data.  Displaying data is viewed as mental concepts and certain methods of organizing human activity.  See MPEP 2106.04 (a) (2) (II) (C) (providing information may be a certain method of organizing human activity); see also MPEP 2106.04 (a) (2) (III) (receiving data via devices may be mental concepts).  The abstract idea is not integrated into a practical application as the additional element of displaying data is claimed at a high level of generality.  Claims 5, 7, and 14 are therefore directed to an abstract idea.  The user interface is not sufficient to amount to significantly more than the abstract idea because user interface for displaying data has been rendered well-understood, conventional, and routine activity by the courts.  MPEP 2106.05 (h) (discussing Affinity Labs).  Even when viewed as an ordered combination, Examiner finds no unconventional arrangement of elements as each additional element functions in the respective combination the same as when separate.  Claims 5, 7, and 14 therefore lack inventive concept and is thus ineligible.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702).  

	As per Claims 1, 10, and 16, Hurd et al. disclose a system, comprising:
	a non-transitory memory (FIG. 1); and
	one or more hardware processors configured to execute instructions from the non-transitory memory to cause the system to perform operations comprising:
		ranking a plurality of tasks based at least in part on respective priorities of the plurality of tasks, wherein each task of the plurality of tasks comprises a respective priority of the respective priorities and is associated with a dynamic workflow (Hurd et al. disclose scheduling tasks in an electronic calendar according to priority [0028]);
		generating a timesheet that indicates respective dates to perform each task of the plurality of tasks based at least in part on the respective priority of each task of the plurality of tasks (Hurd et al. disclose generating time entries for the most urgent tasks before time entries for other tasks [0029] (FIG. 3C));
		generating in the timesheet a total amount of time for each respective date of the respective dates to perform the plurality of tasks (Hurd et al. disclose hours for each task (FIG. 3C));
		updating the total amount of time for a respective date of the respective dates based at least in part on one or more changes (Hurd et al. disclose updating 2 hours per day based on a failure to complete a task by a deadline [0038]).
	Hurd et al. do not explicitly disclose but Hunt does teach updating the time based at least in part on one or more changes to the respective priorities of the plurality of tasks (Col 40 Lines 35-53).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with updating the time based at least in part on one or more changes to the respective priorities of the plurality of tasks as seen in Hunt in order to allow greater 

	As per Claims 2, 11, and 17, Hurd et al. disclose receiving a change in the dynamic workflow; and updating the respective priorities of the plurality of tasks based at least in part on the change in the dynamic workflow [0038].

	As per Claims 3, 12, and 18, Hurd et al. disclose shifting a task assignment of one or more of the plurality of tasks based at least in part on the total amount of time for each respective date of the respective dates [0038].

	As per Claim 4, Hurd et al. disclose assigning a task of the plurality of tasks based at least in part on one or more pre-defined conditions (FIG. 2 Item 204).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702) and Sukhenko (U.S. Patent Application Publication No. 20110289475). 

As per Claim 5, Hurd et al. do not explicitly disclose but Sukhenko et al. do teach displaying, via a graphic user interface, at least a portion of the plurality of tasks associated with scrum projects [0025].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Sukhenko since the claimed invention is merely a combination of old elements, and in the combination each element merely would .  

Claims 6-9, 13-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd et al. (U.S. Patent Application Publication No. 20150046207) in view of Hunt (U.S. Patent No. 10445702) and Yu et al. (U.S. Patent No. 7640548).  

	As per Claims 6 and 19, Hurd et al. do not explicitly disclose but Yu et al. do teach adjusting the plurality of tasks based at least in part on a change in the dynamic workflow [0038].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with adjusting the plurality of tasks based at least in part on a chance in the dynamic workflow as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system adaptations, thereby increasing system use, and thus decreasing efforts in time management.  These inventions when viewed in a combined state would yield predictable results in task management.  

	As per Claims 7 and 14, Hurd et al. do not explicitly disclose but Yu et al. do teach sending a set of instructions associated with a task of the plurality of tasks to a graphic user interface of a first user account of of an enterprise (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to expedite access to and notification of workflow changes, thereby expediting resultant actions, and thus increasing 

	As per Claims 8 and 15, Hurd et al. do not explicitly disclose but Yu et al. do teach updating the set of instructions associated with the task based at least in part on a role change of a second user account of the enterprise (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to expedite access to and notification of workflow changes, thereby expediting resultant actions, and thus increasing throughput of implanted changes. One having ordinary skill in the art would be motivated to make this change in order to decrease delays in making workflow changes, and thus increase efficiency in user interactions. These inventions when viewed in a combined state would yield predictable results in workflow management.

	As per Claim 9, Hurd et al. do not explicitly disclose but Yu et al. do teach the one or more pre-defined conditions comprises a user role (Yu et al. teach users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would 

	As per Claim 13, Hurd et al. do not explicitly disclose but Yu et al. do teach assigning a task of the plurality of tasks based at least in part on one or more user roles (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system adaptations, thereby increasing system use, and thus decreasing efforts in time management.  These inventions when viewed in a combined state would yield predictable results in task management.  

	As per Claim 20, Hurd et al. do not explicitly disclose but Yu et al. do teach adjusting the plurality of tasks comprises redistribution a workload of the plurality of tasks among a plurality of users (Yu et al. teach automatic updates to roles as various steps in tasks are completed and various user interfaces for users having assigned roles, and task lists for assigned users.  Further, Yu et al. teach different users receiving different instructions.  (FIGs. 5, 6, and 8) (Col 8 Line 56 – Col 9 Line 22; Col 10 Lines 31-49; Col 14 Lines 36-51; Col 17 Lines 11-30)).
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Hurd et al. with the limitations as seen in Yu et al. in order to increase system flexibility, thereby enhancing workflow management, and thus increasing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to permit system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627